Citation Nr: 0011522	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  99-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  

2. Whether the veteran's claim for service connection for 
bilateral hearing loss is "well grounded".  

3. Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus. 

4. Whether the veteran's claim for service connection for 
tinnitus is "well grounded".  

5. Entitlement to service connection for bilateral defective 
hearing.  

6. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
In a decision of March 1998, the Board denied service 
connection for bilateral hearing loss and tinnitus.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO which found that new and material had not been submitted 
to reopen the veteran's claims for service connection for 
bilateral defective hearing and service connection for 
tinnitus.  

The Board notes that the claims folder contains a memorandum 
from the veteran's representative at the RO dated September 
14, 1998 addressed to the Veterans Benefits and Services 
division of the RO, which is characterized as a "Request for 
Reconsideration".  In this document, the veteran's 
representative referred to a statement from a private 
physician dated in August 1998 and a statement from another 
private physician dated in July 1998, which were said to be 
"in direct contrast with the Board of Veterans' Appeals 
Findings".  Since this evidence could not, by its very 
nature, have existed at the time of the Board's March 1998 
decision, it is unclear as to the meaning of this 
presentation.  However, if this document was intended to be a 
motion for reconsideration of the Board's March 1998 
decision, the attention of the veteran and his representative 
is called to the provisions of 38 U.S.C.A. § 7103 and 
38 C.F.R. § 20.1001 (1999).  The regulation, in particular, 
sets out application requirements and instructions for filing 
of the motion for reconsideration.  If it is the intention of 
the veteran and his representative to request reconsideration 
of the March 1998 Board decision they may do so by following 
the prescribed procedures.  

Inasmuch as the issues currently before the Board have been 
advanced on the Boards' docket, and it being considered to be 
in the veteran's interest that a decision on these issues not 
be delayed, the Board will proceed to decide the issues now 
certified for appeal.  For reasons made evident below, the 
issues of service connection for bilateral defective hearing 
and service connection for tinnitus will be discussed in the 
remand section of this decision.  


FINDINGS OF FACT  

1. In March 1998, the Board denied service connection for 
bilateral defective hearing and denied service connection 
for tinnitus.  

2. The evidence submitted since the Boards' March 1998 
denying service connection for bilateral defective hearing 
and service connection for tinnitus is new because it was 
not previously of record.  

3. The evidence submitted since the Boards' March 1998 
decision denying service connection for bilateral 
defective hearing and service connection for tinnitus is 
material to the reopening of the veteran's claims for 
service connection of bilateral defective hearing and 
tinnitus because it must be considered to fairly decide 
the merits of these claims.  

4. The veteran's reopened claim for service connection for 
bilateral defective hearing is plausible.  

5. The veteran's reopened claim for service connection for 
tinnitus is plausible.  



CONCLUSIONS OF LAW


1. The Board decision of March 1998 denying service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999);


2. The additional evidence submitted subsequent to the 
Boards' March 1998 denial of service connection for 
bilateral defective hearing is new and material; the 
veteran's claim for service connection for bilateral 
defective hearing is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  


3. The veteran's reopened claim for service connection for 
bilateral defective hearing is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999). 


4. The Board decision of March 1998 denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999). 


5. The additional evidence submitted subsequent to the 
Boards' March 1998 denial of service connection for 
tinnitus is new and material; the veteran's claim for 
service connection for bilateral defective hearing is 
reopened. 38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).


6. The veteran's reopened claim for service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence Has Been Submitted to 
Reopen Claims for Service Connection for Bilateral 
Defective Hearing and Tinnitus.  


The evidence that was of record at the time of the Board 
decision of March 1998, which denied service connection for 
bilateral defective hearing and service connection for 
tinnitus, may be briefly summarized.  The veteran's service 
medical records, including audiometric studies revealed no 
complaints or findings indicative of hearing loss or 
tinnitus.  During outpatient treatment by the VA in May 1992 
the veteran complained of bilateral, hearing loss, greater in 
the left ear.  He also reported transient ringing tinnitus 
that had become constant within the previous 3 to 4 weeks.  
On a VA audiometric evaluation of May 1992 puretone 
thresholds and speech discrimination scores were reported 
which constituted recognized hearing loss for which service 
connection may be granted under 38 C.F.R. § 3.385(1999).  
During a hearing at the RO in February 1995, the veteran 
reported  that he had noise exposure from gunfire at Fort 
Dix, New Jersey; Fort Polk, Louisiana; and Fort Meade, 
Maryland.  He also reported that he was driving an armored 
personnel carrier, which detonated a mine in November 1965, 
while he was serving in Vietnam.  He said that he had a 
temporary loss of hearing after this incident.  

The evidence which has been made a part of the record since 
the Board decision of March 1998 includes a July 1998 
statement from Jordon S. Josephson, M.D., who reported 
treating the veteran for complaints of ringing in the ears 
and hearing loss.  The veteran reported that these symptoms 
dated back to his time in the military.  The veteran was said 
to have reported a loss of hearing in November 1965 when the 
armored personnel carrier driven by him ran over a land mine 
in Vietnam.  He was noted to have a sensorineural hearing 
loss and Doctor Josephson said that noise exposure was a 
known etiology for tinnitus and sensorineural hearing loss.  

In an August 1998 statement, O. A. Lindenfeld, M.D., stated 
that the veteran's records showed that the veteran was 
exposed to heavy small arms fire and noise from heavy arms 
while in the service which was followed by tinnitus and 
increasing hearing loss.  The doctor said that the records 
clearly indicated that the veteran was entitled to 
compensation for his hearing problem.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The statements from Doctor Josephson dated in July 1998 and 
from Doctor Lindenfeld dated in August 1998 clearly 
constitute new evidence since they were not of record at the 
time of the March 1998 Board decision.  These statements are 
not cumulative of evidence which was in the claims folder at 
the time off that Board decision.  These statements also 
constitute material evidence because they are relevant to the 
issues of service connection for bilateral defective hearing 
and tinnitus.  See Justus v. Principi, supra.  It is apparent 
that these statements from the veteran's treating physicians 
must be considered in order to fairly decide the merits of 
the veteran's claims for service connection for bilateral 
defective hearing and service connection for tinnitus.  Since 
new and material evidence has been submitted, the veteran's 
claims for service connection for bilateral defective hearing 
and service connection for tinnitus are reopened and must be 
addressed on their merits in light of all the evidence, both 
old and new.  


II. Whether the Veteran's Claims for Service Connection for 
Bilateral Defective Hearing and for Tinnitus are "Well 
Grounded".  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  Service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(1999).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(1999).  

According to the decision by the Court, a well grounded claim 
requires competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In this case the veteran has been found by competent medical 
evidence as currently having tinnitus, and a recognized 
sensorineural hearing loss under 38 C.F.R. § 3.385 (1999).  
Therefore, the first requirement for a well grounded claim 
has been met under Caluza.  The veteran has testified that he 
has had bilateral hearing loss and tinnitus ever since his 
exposure to acoustic trauma during service.  Since the 
veteran is competent to so state and since such statements 
are presumed to be true for the purpose of well grounding a 
claim, the second requirement for a well grounded claim under 
Caluza has also been met.  Finally, the record contains two 
statements from private physicians linking the veteran's 
current sensorineural hearing loss and tinnitus to acoustic 
trauma during service.  Thus, the third criterion for a well 
grounded claim under Caluza has also been met.  Since that is 
the case, the veteran's claims for service connection for 
bilateral defective hearing and service connection for 
tinnitus are "well grounded".

ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral 
defective hearing has been reopened.  

The veteran has presented a well grounded claim for service 
connection for bilateral defective hearing.  

New and material evidence having been submitted, the 
veteran's claim for service connection for tinnitus has been 
reopened.  

The veteran has presented a well grounded claim for service 
connection for tinnitus.

REMAND

Since the veteran's claims for service connection for 
bilateral defective hearing and service connection for 
tinnitus have been reopened and found to be well grounded, 
these issues must be again adjudicated by the RO on the basis 
of a review of all the evidence, both new and old and on the 
merits.  It is the Boards' opinion, however, that further 
development of the evidence is appropriate prior to further 
adjudication of the issues of service connection for 
bilateral defective hearing and service connection for 
tinnitus.  

This case is therefore REMANDED to the RO for the following 
action:  


1. The RO should contact the U. S. Armed 
Forces Center for Research of Unit 
Records (USASCRUR) and request that 
organization to ascertain, if 
possible, whether an armored personnel 
carrier in which the veteran was 
riding ran over a land mine in Vietnam 
in late November 1965, or if any 
armored personnel carrier attached to 
the veteran's unit (Troop A, 1st 
Squadron, 4th Calvary) ran over a land 
mine in late November 1965.  In this 
regard USASCRUR should be advised that 
the veteran's service personnel 
records reveal that he was transferred 
to Vietnam on October 6, 1965 and 
remained there until his discharge 
from service on March 12, 1966.

2. Then, the veteran should then be 
examined by a VA otolaryngologist to 
ascertain if his bilateral hearing 
loss and tinnitus are related to 
acoustic trauma in service.  All 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
so that the pertinent clinical records 
may be studied in detail.  The 
otolaryngologist should state that he 
has reviewed the clinical record in 
his examination report.  The RO should 
advise the physician if the incident 
involving the armored personnel 
carrier running over a land mine has 
been verified.  At the conclusion of 
the examination, the otolaryngologist 
should express a medical opinion, as 
to whether it is at least as likely as 
not that the veteran's current 
bilateral hearing loss and tinnitus 
are due to acoustic trauma while in 
service.  

3. Then the RO should adjudicate the 
issues of service connection for 
bilateral defective hearing and 
service connection for tinnitus on the 
basis of all the evidence of record.  
If the benefits sought are denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  Thereafter 
the case should be returned to the 
Board for further appellate 
consideration, if in order.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is obtain clarifying 
clinical evidence and to comply with precedent decisions by 
the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


